Citation Nr: 0014513
Decision Date: 08/28/00	Archive Date: 11/03/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 

DOCKET NO.  96-09 351	)	DATE AUG 28, 2000
	)
	CORRECTED DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for post traumatic stress disorder (PTSD) for the appeals period prior to August 12, 1999.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD for the period beginning on August 12, 1999.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to December 1980.

This matter comes before the Board of Veterans Appeals (Board) from a February 1995 rating determination of a Department of Veterans Affairs (VA) Regional Office (RO).  In that determination the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective from May 12, 1994.  The veteran filed a timely appeal.  

In a supplemental statement of the case issued in February 2000, the RO increased the veteran's disability from 30 to 70 percent disabling effective from August 12, 1999.  In a February 2000 rating decision, the RO granted entitlement to a total rating for compensation based on individual unemployability

The veteran has continued to disagree with the assignment of the initial rating and has properly perfected his appeal.  Therefore, the propriety of each of the staged ratings, as set forth in the Issues section above, is currently before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the veteran's claim has been obtained.

2.  Prior to November 18, 1998, the veteran's PTSD was productive of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and no more than definite social and industrial impairment.

3.  The veteran's PTSD, for the period on and after November 18, 1998 prohibits him from obtaining or retaining employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met for any period prior to November 18, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 4.132, Part 4, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a rating a 100 percent evaluation for PTSD have been met for the period on or after November 18, 1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 941; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints or findings referable to a psychiatric disability.  The service records show that the veteran was a scout observer in Vietnam from November 1967 to November 1968.  The veteran received the Purple Heart and Combat Infantrymans Badge.  

The veteran was accorded a VA PTSD examination in December 1994.  At that time, he reported that he was exposed to excessive truamatic experiences in Vietnam.  He reported recurrent, intrusive, and distressing dreams of Vietnam events, flashbacks, feelings of detachment, irritability, difficulty concentrating, and hypervigilance.  On examination, he was described as a tough talking guy that came across in a straight forward manner.  There was no evidence of factious behavior or malingering.  His affect was consistent with his mood.  His thought process was goal directed and his memory was intact.  There was no evidence of suicidal or homicidal ideation.  The diagnoses were Axis I- PTSD; Axis II- deferred; Axis III- PTSD; Axis IV- moderate; Axis V- 65, history of major depression and ethol abuse.  

VA outpatient treatment records dated from July 1995 to March 1997 show that the veteran was involved group therapy for PTSD with depression.  

The veteran was accorded a VA examination in February 1997.  On examination, he was somewhat talkative about things that of interest to him.  He was oriented to in all spheres.  His recent and remote memory was intact.  He was able to demonstrate nine of ten serial seven calculations.  The examiner reported that it appeared that he was benefiting somewhat from early treatment but remained negative about most things in his life.  The diagnoses were Axis I- PTSD; Axis II- significant paranoid trait disorder; Axis III- deferred; Axis IV- 58, based on PTSD.  It was noted that he had considerable conflict with people because of his chronic anger and does not particularly harness this in work or social situations.  

VA outpatient treatment records dated from November 1997 to September 1999 show that the veteran was seen and treated for ineffective coping related to PTSD.  

The veteran was accorded a VA PTSD examination in December 1999.  At that time, he reported that he was unable to sleep unless medicated.  He reported that he experienced crying spells, and periods of helplessness and hopelessness.  On examination, the veteran spoke in a tangential fashion, but was very cooperative.  There was no evidence of psychosis, delusions, or hallucination experiences.  There was evidence of marked paranoid drift to his feelings and thought process.  There was evidence of suicidal and homicidal ideation.  Affect was appropriate to content.  He was oriented in all spheres.  His recent and remote memory was intact.  His judgment was adequate.  The diagnoses were Axis I- PTSD, chronic; Axis II- personality disorder with paranoid features; Axis III- deferred; Axis V- 50.  The examiner opined that the veteran was not employable in a loosely supervised environment.  

Pertinent Law and Regulation

The appellant's claim is well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When a veteran is awarded service connection for a disability and subsequently appeals the initial assignment of a rating for that disability, the claim continues to be well grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

The determination of whether an increased rating is warranted is to be based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims (Court) has held that where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier than the effective date of that change.  The Board must apply only the earlier version of the regulation for the period prior to the effective date of the change.  VAOPGCPREC 3-2000 (2000).

In November 1996, the schedular criteria for evaluations of psychiatric disabilities were amended.  These amendments were effective on November 7, 1996.  The RO issued a supplemental statement of the case in June 1999, evaluating the veteran's psychiatric disorder under the new rating criteria.

Prior to the November 1996 amendments, a 30 percent disability rating for PTSD was provided when there was a definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The next higher rating, 50 percent, is warranted when the ability to establish and maintain effective or favorable relationships with people is considerably impaired and there is considerable industrial impairment.

Under the old criteria a 70 percent disability evaluation is provided when the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms are of severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent disability evaluation is provided when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound treatment from mature behavior, demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General Counsel of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93 (1993), 57 Fed. Reg. 4753 (1994).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c).

Following the November 1996 amendments to the Rating Schedule, a 30 percent rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Under the new criteria a 70 percent evaluation requires the occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent disability evaluation for PTSD requires total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger or hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that [c]ompensation for service-connected injury is limited to those claims which show present disability and held: Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. 

More recently the Court has held that the above rule is not applicable to the assignment of an initial rating for a disability following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, at 126.

Analysis

A review of the evidence discloses that there was no evidence of symptomatology meeting the criteria for a rating in excess of a 30 percent disability rating prior to November 18, 1998.  On the February 1997, examination the veteran was given a Global Assessment of Functioning (GAF) score of 58, which is indicative of moderated social and industrial impairment.  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (1999).  The outpatient treatment records for this period show that the veteran was involved in group therapy with a focus on anger management.  These record suggest that, while the veteran reported in his claim for total rating based on individual unemployability that he had been unemployed since 1994, he was maintaining employment at least as late as October 1997, when it was noted that he had quit his job.  This was not attributed to his psychiatric disability.

There were no reports of limited occupational functioning or of the severity of his disability until November 18, 1998, when he was given a GAF score of 48.  That score suggests severe limitation and an inability to maintain employment.  The only diagnosis at that time was PTSD.

The Board notes that in her March 1997 statement, the veterans wife reported that the veteran avoided crowed stores, large groups of people and did not like people "in his space."  Nonetheless, under the old criteria social inadaptability could not serve as the sole basis for an evaluation.  38 C.F.R. § 4.129 (1996).  This statement, by itself also does not show more than definite social impairment.  Considering the new criteria, there was some evidence of difficulty in establishing social and work relationships; however, there were no reports of flattened affect, or any of the other enumerated symptoms necessary for the next higher evaluation under those criteria.  In this regard while the veteran was laid off from security work, the record reflects that he maintained employment as a carpenter thereafter.  Thus record prior to November 18, 1998 does not show more than definite industrial impairment.

The new rating criteria are for consideration for the period beginning in November 1996, when they became effective.  38 C.F.R. § 3.114 (1999).  Treatment and examination records for the period between November 1996 and November 18, 1998, show that the veteran's memory was intact, his affect was not flattened, and that he was capable of abstract thinking.  There were no reports that he had difficulty understanding complex commands, and his speech was found to be appropriate to his thought content.  Therefore, he did not meet the new criteria for an evaluation in excess of 30 percent.  The Board does not find any evidence to support a rating in excess of 30 percent for the period prior to November 18, 1998.

Under the old criteria a 100 percent evaluation could be awarded on three independent bases.  That is, the attitude of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, etc; or the disability causes demonstrable inability to obtain or retain gainful employment.  Richards v. Brown, 9 Vet. App. 255 (1996).

The Board is of the opinion that the criteria for a 100 percent evaluation for PTSD have been met under the old criteria.  

The December 1999 VA examination report shows that the veteran had a GAF score of 50, which the examiner attributed to PTSD.  The examiner also expressed the opinion that the veteran would be unable to maintain employment, and the veteran in fact reported that he had been unemployed for approximately two years.  

A GAF score of 50 contemplates serious symptoms (e.g. suicidal ideation, severe obsessional ritual, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).  38 C.F.R. § 4.130 (1999).

The Court has held that the criteria for a 100 percent evaluation under the old rating criteria are "each independent bases for granting a 100 percent evaluation."  Richard v. Brown, 9 Vet. App. 266, 268 (1996).  One of those bases is that the disability renders the veteran demonstrably unable to obtain or retain employment. Given, the reported GAF score, which implies an inability to maintain employment, and the finding on the most recent VA examination that PTSD, standing alone, renders the veteran unemployable, the Board concludes that the veteran meets at least one of the independent bases for the award of a 100 percent schedular evaluation.  The earliest evidence that he met these criteria occurred on the November 18, 1998, VA outpatient treatment record when the veteran was found to have a GAF of 48.  


ORDER

A disability rating greater than 30 percent for PTSD for the appeals period prior to November 18, 1998 is denied.

A 100 percent disability evaluation is granted for PTSD, for the period on and after November 18, 1998, subject to the laws and regulations governing the payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


  


Citation Nr: 0014513	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post traumatic stress disorder (PTSD) for the 
appeals period prior to August 12, 1999.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning on August 12, 1999.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that determination the RO granted service connection for PTSD 
and assigned a 30 percent evaluation, effective from May 12, 
1994.  The veteran filed a timely appeal.  

In a supplemental statement of the case issued in February 
2000, the RO increased the veteran's disability from 30 to 70 
percent disabling effective from August 12, 1999.  In a 
February 2000 rating decision, the RO granted entitlement to 
a total rating for compensation based on individual 
unemployability

The veteran has continued to disagree with the assignment of 
the initial rating and has properly perfected his appeal.  
Therefore, the propriety of each of the staged ratings, as 
set forth in the Issues section above, is currently before 
the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Prior to November 18, 1998, the veteran's PTSD was 
productive of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, and no more than definite social and 
industrial impairment.

3.  The veteran's PTSD, for the period on and after November 
18, 1998 prohibits him from obtaining or retaining 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met for any period prior to November 18, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.7, 4.132, Part 4, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a rating a 100 percent evaluation for 
PTSD have been met for the period on or after November 18, 
1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 941; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints or 
findings referable to a psychiatric disability.  The service 
records show that the veteran was a scout observer in Vietnam 
from November 1967 to November 1968.  The veteran received 
the Purple Heart and Combat Infantryman's Badge.  

The veteran was accorded a VA PTSD examination in December 
1994.  At that time, he reported that he was exposed to 
excessive truamatic experiences in Vietnam.  He reported 
recurrent, intrusive, and distressing dreams of Vietnam 
events, flashbacks, feelings of detachment, irritability, 
difficulty concentrating, and hypervigilance.  On 
examination, he was described as a tough talking guy that 
came across in a straight forward manner.  There was no 
evidence of factious behavior or malingering.  His affect was 
consistent with his mood.  His thought process was goal 
directed and his memory was intact.  There was no evidence of 
suicidal or homicidal ideation.  The diagnoses were Axis I- 
PTSD; Axis II- deferred; Axis III- PTSD; Axis IV- moderate; 
Axis V- 65, history of major depression and ethol abuse.  

VA outpatient treatment records dated from July 1995 to March 
1997 show that the veteran was involved group therapy for 
PTSD with depression.  

The veteran was accorded a VA examination in February 1997.  
On examination, he was somewhat talkative about things that 
of interest to him.  He was oriented to in all spheres.  His 
recent and remote memory was intact.  He was able to 
demonstrate nine of ten serial seven calculations.  The 
examiner reported that it appeared that he was benefiting 
somewhat from early treatment but remained negative about 
most things in his life.  The diagnoses were Axis I- PTSD; 
Axis II- significant paranoid trait disorder; Axis III- 
deferred; Axis IV- 58, based on PTSD.  It was noted that he 
had considerable conflict with people because of his chronic 
anger and does not particularly harness this in work or 
social situations.  

VA outpatient treatment records dated from November 1997 to 
September 1999 show that the veteran was seen and treated for 
ineffective coping related to PTSD.  

The veteran was accorded a VA PTSD examination in December 
1999.  At that time, he reported that he was unable to sleep 
unless medicated.  He reported that he experienced crying 
spells, and periods of helplessness and hopelessness.  On 
examination, the veteran spoke in a tangential fashion, but 
was very cooperative.  There was no evidence of psychosis, 
delusions, or hallucination experiences.  There was evidence 
of marked paranoid drift to his feelings and thought process.  
There was evidence of suicidal and homicidal ideation.  
Affect was appropriate to content.  He was oriented in all 
spheres.  His recent and remote memory was intact.  His 
judgment was adequate.  The diagnoses were Axis I- PTSD, 
chronic; Axis II- personality disorder with paranoid 
features; Axis III- deferred; Axis V- 50.  The examiner 
opined that the veteran was not employable in a loosely 
supervised environment.  


Pertinent Law and Regulation

The appellant's claim is well grounded.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

In November 1996, the schedular criteria for evaluations of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  The RO issued a supplemental 
statement of the case in June 1999, evaluating the veteran's 
psychiatric disorder under the new rating criteria.

Prior to the November 1996 amendments, a 30 percent 
disability rating for PTSD was provided when there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The next 
higher rating, 50 percent, is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired and there is 
considerable industrial impairment.

Under the old criteria a 70 percent disability evaluation is 
provided when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms are of severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability evaluation is 
provided when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound treatment from mature behavior, 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (1993), 57 Fed. Reg. 4753 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).

Following the November 1996 amendments to the Rating 
Schedule, a 30 percent rating requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Under the new criteria a 70 percent evaluation requires the 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
evaluation for PTSD requires total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger or hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Analysis

A review of the evidence discloses that there was no evidence 
of symptomatology meeting the criteria for a rating in excess 
of a 30 percent disability rating prior to November 18, 1998.  
On the February 1997, examination the veteran was given a 
Global Assessment of Functioning (GAF) score of 58, which is 
indicative of moderated social and industrial impairment.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (1999).  The outpatient 
treatment records for this period show that the veteran was 
involved in group therapy with a focus on anger management.  
These record suggest that, while the veteran reported in his 
claim for total rating based on individual unemployability 
that he had been unemployed since 1994, he was maintaining 
employment at least as late as October 1997, when it was 
noted that he had quit his job.  This was not attributed to 
his psychiatric disability.

There were no reports of limited occupational functioning or 
of the severity of his disability until November 18, 1998, 
when he was given a GAF score of 48.  That score suggests 
severe limitation and an inability to maintain employment.  
The only diagnosis at that time was PTSD.

The Board notes that in her March 1997 statement, the 
veteran's wife reported that the veteran avoided crowed 
stores, large groups of people and did not like people "in 
his space."  Nonetheless, under the old criteria social 
inadaptability could not serve as the sole basis for an 
evaluation.  38 C.F.R. § 4.129 (1996).  This statement, by 
itself also does not show more than definite social 
impairment.  Considering the new criteria, there was some 
evidence of difficulty in establishing social and work 
relationships; however, there were no reports of flattened 
affect, or any of the other enumerated symptoms necessary for 
the next higher evaluation under those criteria.  In this 
regard while the veteran was laid off from security work, the 
record reflects that he maintained employment as a carpenter 
thereafter.  Thus record prior to November 18, 1998 does not 
show more than definite industrial impairment.

The new rating criteria are for consideration for the period 
beginning in November 1996, when they became effective.  38 
C.F.R. § 3.114 (1999).  Treatment and examination records for 
the period between November 1996 and November 18, 1998, show 
that the veteran's memory was intact, his affect was not 
flattened, and that he was capable of abstract thinking.  
There were no reports that he had difficulty understanding 
complex commands, and his speech was found to be appropriate 
to his thought content.  Therefore, he did not meet the new 
criteria for an evaluation in excess of 30 percent.  The 
Board does not find any evidence to support a rating in 
excess of 30 percent for the period prior to November 18, 
1998.

Under the old criteria a 100 percent evaluation could be 
awarded on three independent bases.  That is, the attitude of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, etc; or the disability causes 
demonstrable inability to obtain or retain gainful 
employment.  Richards v. Brown, 9 Vet. App. 255 (1996).

The Board is of the opinion that the criteria for a 100 
percent evaluation for PTSD have been met under the old 
criteria.  

The December 1999 VA examination report shows that the 
veteran had a GAF score of 50, which the examiner attributed 
to PTSD.  The examiner also expressed the opinion that the 
veteran would be unable to maintain employment, and the 
veteran in fact reported that he had been unemployed for 
approximately two years.  

A GAF score of 50 contemplates serious symptoms (e.g. 
suicidal ideation, severe obsessional ritual, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  38 C.F.R. § 4.130 (1999).

The Court has held that the criteria for a 100 percent 
evaluation under the old rating criteria are "each 
independent bases for granting a 100 percent evaluation."  
Richard v. Brown, 9 Vet. App. 266, 268 (1996).  One of those 
bases is that the disability renders the veteran demonstrably 
unable to obtain or retain employment. Given, the reported 
GAF score, which implies an inability to maintain employment, 
and the finding on the most recent VA examination that PTSD, 
standing alone, renders the veteran unemployable, the Board 
concludes that the veteran meets at least one of the 
independent bases for the award of a 100 percent schedular 
evaluation.  The earliest evidence that he met these criteria 
occurred on the November 18, 1998, VA outpatient treatment 
record when the veteran was found to have a GAF of 48.  


ORDER

A disability rating greater than 30 percent for PTSD for the 
appeals period prior to November 18, 1999 is denied.

A 100 percent disability evaluation is granted for PTSD, for 
the period on or after November 18, 1999, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals





 

